


110 HRES 1245 IH: Urging the international community to

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1245
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mr. Capuano (for
			 himself, Mr. McGovern,
			 Mr. Payne, and
			 Mr. Wolf) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging the international community to
		  provide the United Nations-African Union Mission in Darfur with essential
		  tactical and utility helicopters.
	
	
		Whereas on August 30, 2006, the United Nations Security
			 Council approved Resolution 1706, in which the existing United Nations Mission
			 in Sudan assumed responsibility of supporting the implementation of the
			 Darfur Peace Agreement from the African Mission in Sudan (AMIS) upon
			 expiry of AMIS’s mandate;
		Whereas on July 31, 2007, the Security Council approved
			 Resolution 1769, reaffirming Resolution 1706 and stating that the Security
			 Council authorized and mandated the creation of an African Union (AU) and
			 United Nations joint operation in Darfur (UNAMID);
		Whereas Resolution 1769 allowed for the incorporation of
			 AMIS personnel and United Nations Heavy and Light Support Packages with up to
			 19,555 military personnel, including 360 military observers and liaison
			 officers, and up to 3,772 civilian personnel, including 19 formed police units
			 of up to 140 members each;
		Whereas on December 31, 2007, UNAMID formally assumed
			 control of peacekeeping operations in Darfur, but did so with only
			 approximately 9,000 troops and police on the ground, far short of the necessary
			 levels;
		Whereas the Government of Sudan continues to obstruct the
			 implementations of Resolutions 1706 and 1769 in several respects, including by
			 refusing to cooperate on issues such as the force composition, the
			 authorization of night flights, communications, land access, and visas for
			 staff;
		Whereas on January 7, 2008, uniformed elements of the
			 Sudanese army attacked a clearly marked UNAMID supply convoy, severely wounding
			 a Sudanese civilian driver;
		Whereas government forces, militias, rebels, bandits, and
			 others continue to prey upon the people of Darfur and humanitarian workers,
			 increasing the urgency of both deploying the full complement of peacekeepers
			 and police and reaching a lasting political settlement;
		Whereas the preliminary results of an United Nations
			 assessment entitled Food Security and Nutrition Assessment of the
			 Conflict-Affected Population of Darfur revealed that global acute
			 malnutrition in Darfur increased in 2007, exceeding emergency levels in some
			 regions;
		Whereas on April 17, 2008, the United Nations World Food
			 Programme announced a 50 percent cut in food rations to Darfur, as trucks
			 contracted by the organization were being attacked, preventing the vital food
			 relief from reaching its intended recipients;
		Whereas UNAMID has been hampered not only by obstruction
			 on the part of the Government of Sudan, but also by the failure of the
			 international community to commit the resources, equipment, and personnel
			 needed to carry out the peacekeeping mission, most notably the failure to
			 provide critically needed aviation and transportation assets;
		Whereas UNAMID needs at least 18 utility helicopters and 6
			 tactical helicopters and crews, among other critical mobility needs that have
			 not been met;
		Whereas in a report to the Security Council dated December
			 24, 2007, the Secretary-General said these helicopters were indispensable and
			 necessary for large distances and rough terrain, and stated, Without the
			 missing helicopters, this mobility—a fundamental requirement for the
			 implementation of the UNAMID mandate—will not be possible;
		Whereas a large number of countries possess the military
			 assets that could help to fulfill this requirement;
		Whereas the United States continues to lead the world in
			 its contributions to efforts to end the genocide in Darfur, including by
			 providing more than $4,500,000,000 since 2004 in response to the Darfur
			 crisis;
		Whereas continued failure on the part of the international
			 community to take all steps necessary to generate, deploy, and maintain an
			 effective United Nations and African Union joint peacekeeping force will result
			 in the continued loss of life and further degradation of humanitarian
			 infrastructure in Darfur; and
		Whereas it would be inexcusable for the international
			 community to allow an authorized peacekeeping mission intended to help bring an
			 end to genocide and its effects to founder or be compromised because of a
			 failure to commit critical elements, such as the 24 helicopters needed to meet
			 the critical mobility capabilities of UNAMID: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges the members
			 of the international community, including the United States, that possess the
			 capability to provide the tactical and utility helicopters needed for the
			 United Nations and African Union peacekeeping mission to do so as soon as
			 possible;
			(2)urges the
			 President to personally intervene by contacting other heads of government and
			 asking them to contribute the aircraft and crews for the Darfur mission;
			 and
			(3)urges the
			 Department of State to organize a special meeting of the United Nations
			 Security Council, the Friends of UNAMID working group, and the United Nations
			 Department of Peacekeeping Operations to resolve outstanding force resource and
			 equipment issues.
			
